Citation Nr: 1220399	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  07-11 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a temporary total (convalescent) rating following surgery in October 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1993 to March 1994.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In July 2008, a Travel Board hearing was held before the undersigned.  A transcript of this hearing is associated with the claims file.  In December 2008, this matter, and the matter of the rating for Wolff-Parkinson-White Syndrome (WPWS)) were remanded for additional development.  In February 2011, the Board denied an increased rating for WPWS and remanded the claim for a temporary total rating for a medical advisory opinion.

Initially (to include in a December 2008 Board remand) the issue on appeal was characterized as entitlement to a temporary total rating under 38 C.F.R. § 4.30 (for convalescence) or under 38 C.F.R. § 4.29 (for hospitalization).  A review of the record prior to the Board's February 2011 remand (including the July 2008 hearing testimony) found that the Veteran is only pursuing a claim based on a need for convalescence; hospitalization for a period in excess of 21 days is neither shown, nor alleged.  Consequently, the February 2011 remand characterized the issue as stated on the preceding page. 


FINDING OF FACT

The Veteran's electrophysiology (EP) study to evaluate his service-connected WPWS on October 28, 2004 is not shown to have required at least one month of convalescence (and the evaluation/ treatment for WPWS is not of such nature as to have required immobilization).  






CONCLUSION OF LAW

A temporary total rating based on a need for convalescence following an EP study on October 28, 2004 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.30 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

A claim for a temporary total rating based on the need for convalescence is, in essence, a claim for increase.  Letters in June and July 2006 notified the Veteran of the evidence necessary to substantiate such claim.  He has had ample opportunity to respond/supplement the record (and his submissions reflect an awareness of what is needed).  It is not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated with his claims file.  All available pertinent medical evidence (records pertaining  to the procedure on October 28, 2004, and recovery) was obtained.  In March 2011 (pursuant to the Board's remand), the RO obtained a medical advisory opinion in this matter.  That opinion is adequate as it specifically addressed (with explanation of rationale) the critical question in this case, (i.e. whether the October 2004 surgery required convalescence).  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The RO's actions complied fully with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal Criteria and Analysis

A temporary total disability rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted (under the conditions discussed below) for a period of one, two, or three months.  Awards are to commence on the day of hospital admission and continue for a period of one to three months from the first day of the month following hospital discharge or outpatient release.  See 38 C.F.R. § 4.30.

Entitlement to a temporary total convalescence rating is warranted if treatment of a service-connected disability results in:  (1) surgery necessitating at least one month of post-operative convalescence; (2) surgery with severe post-operative residuals such as incomplete healed surgical wounds, therapeutic immobilization of a one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a).

Notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  See Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296-97 (1995).  The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden, 11 Vet. App. at 430 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 415 (30th ed., 2003)).  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id. (citing WEBSTER'S MEDICAL DESK DICTIONARY 606 (1986)).  

The Veteran has established service connection for WPWS, which is rated 10 percent.  He seeks a temporary total evaluation under 38 C.F.R. § 4.30 for convalescence following an October 2004 EP study to evaluate his service-connected WPWS.

In September 2004, the Veteran was seen for complaints of palpitations associated with chest pressure, left-sided radiation and shortness of breath.  Myocardial infarction was ruled out.  Although monitoring equipment noted an episode of superventricular tachycardia overnight, he admitted to using cocaine the night before admission and the episode was noted to be in a setting of cocaine use.  The examiner noted that the Veteran was an unreliable historian and had previously lied about his cocaine use (he had a history of crack cocaine abuse and the toxicology screen was positive for such.)

On October 27, 2004 the Veteran was admitted for follow-up in connection with his September 2004 admission for complaints of chest pain and pressure.  An EP study was performed.  There were no post EP study complications of bleeding or arrhythmia (he complained that he was "sore all over" and wanted to go through rehab), and the Veteran was discharged home on October 29, 2004.  The discharge instructions included "do not lift more than 10 pounds for 2 weeks" and noted that the Veteran could return to work on November 1, 2004 (on the third day after discharge).  

An October 29, 2004 Cleveland State University (CSU) Medical Refund Request Form signed by the Veteran's VA cardiologist (the name on the form is illegible, the Veteran states that the signature is that of his cardiologist) notes that he had atrial tachycardia and his recovery to attend CSU or be gainfully employed would take 6 to 10 weeks.  

At the July 2008 Travel Board hearing, the Veteran testified that, following surgery in October 2004, after speaking to the Veteran and learning that he was in college and could not move because of pain, a clinician wrote him a note (for CSU, where the Veteran was a student, supporting a request for tuition reimbursement) indicating that he needed 6 to 10 weeks of convalescence.  

A March 2011 medical advisory opinion (based on a review of the record) concludes that "it is less likely than not that the October 2004 surgery necessitated at least one month of convalescence."  The following  rationale was provided:  

There were no complications with the EP study.  [The Veteran] was discharged the next day, October 29, 2004 with discharge instructions to not lift more than 10 lbs for 2 weeks, in order to allow adequate healing time for his groin wound (site of vascular access for procedure) and to prevent bleeding.  This is the usual discharge restriction for all patients after this procedure.  There were no other restrictions in terms of physical activity.  The discharge instructions also advised to keep the groin clean and dry until healed.  There were no dietary restrictions and he was deemed competent and employable.  The discharge instructions stated that the Veteran could return to work on November 1, 2004.  However, since [the Veteran's] tox screen during that admission showed ongoing cocaine use, VARC was consulted and he was advised to report to the VARC clinic on discharge from ward to seek a VARC intake and initiation of VARC assessment.  However it appears that he did not follow up with the latter recommendation.

As the diagnostic procedure the Veteran underwent on October 28, 2004 was not of a type that involved immobilization, to substantiate his claim for a temporary total rating following that procedure, the Veteran has to show either that the surgery necessitated at least one month of convalescence or that the surgery involved severe postoperative residuals.  See 38 C.F.R. § 4.30(a)(1)(2); see also Felden, 11 Vet. App. at 30 (entitlement to a total disability rating requires that a report, rendered near the time of a hospital discharge or an outpatient release, indicate that a surgical procedure had been performed that would require at least one month for the veteran to return to a healthy state).
Regarding the need for postsurgical convalescence, it is noteworthy that the Veteran's hospital discharge instructions indicated that he was would be able to return to work on November 1, 2004 (3 days after hospital discharge).  Thus, clearly, a month on convalescence was not required.  The Veteran seeks to establish a need for extended convalescence via his cardiologist's endorsement (indicating that the veteran had tachycardia, recovery from which would require 6 to 10 weeks of convalescence) of the Veteran's form seeking university reimbursement of his tuition.  Such form to facilitate the Veteran receiving a refund is not a clinical record describing status of the Veteran's October 28, 2004 diagnostic procedure.  First of all, it attributes the Veteran's need for convalescence not to the procedure on October 28, 2004, but to his tachycardia; the convalescence period endorsed was not for recovery from a surgical procedure.  Therefore, it is not probative on the specific matter at hand.  Second, it would have only very limited probative value (as a medical opinion to be weighed against opinions to the contrary) on the medical question of convalescence required, as it is unaccompanied by any explanation of rationale.  [It is also noteworthy, incidentally and for informational purposes, as such analysis is not necessary at this point, that the Veteran's periods of tachycardia were triggered by his abuse of cocaine, and that governing statutes (38 U.S.C.A. § 105(a), 1110) prohibit payment of compensation where the "disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs."]  

Furthermore, the record does not show any severe postoperative complications of the Veteran's procedure on October 28, 2004.  There were no such complications when the Veteran was discharged on the following day.   The Board finds highly probative in this matter the March 2011 VA medical advisory opinion, which notes that the Veteran was discharged with instructions that he could return to work within three days, and that the restrictions noted on discharge were the "usual discharge restrictions for all patients after this procedure".  It was noted that beyond the instruction to not lift more than 10 pounds for two weeks, there were no restrictions on physical activity.  This opinion is by a person with expertise in the matter (a cardiologist) and includes an explanation of rationale with citation to clinical data.  As there is no medical opinion on this question to the contrary, the Board finds it persuasive.    

The Veteran's own statements asserting that he required extensive convalescence (recovery) following the procedure on October 28, 2004 are not probative evidence.  The question of the amount of convalescence that is required following a surgical procedure is one that is eminently medical in nature, beyond the scope of lay capability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran does not cite to any medical opinions or literature in support of his claim (other than his cardiologist's endorsement of his request for tuition reimbursement, which the Board has rejected as not probative of the specific medical questions posed in this matter).   

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim, and that his appeal in the matter must be denied.   Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A temporary total rating based on convalescence following surgery in October 2004 is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


